DETAILED ACTION
This is in response to RCE dated 9/8/22.  Claims 1, 3, 5-11, 17, and 19-23 have been examined.  Claims 2, 4, 12-16, and 18 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5-11, 17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable by CATT: “HARQ Procedure for Mode 1”, 3GPP TSG-RAN WG2 Meeting #105, R2-1900218, Athens, Greece, 25th Feb – 1st Mar. 2019 (hereafter CATT) in view of Li (US 2021/0037603).

Regarding Claim 1 (Currently Amended),
CATT teaches:
A method for wireless communications at a first user equipment (UE), comprising: 

receiving configuration information, configuring the first UE as a … relay [CATT: Sec. 2; p. 3-4; Fig. 4 (case 4); Tx-UE schedules and transmits retransmission resource within the pre-allocated SL resources; since RAN1 agreed that “the gNB can also schedule re-transmission resource”, it is possible for gNB to pre-allocate retransmission resource for a SL HARQ process when the initial transmission happen];
Note:
A base station (e.g. gNB) pre-allocates retransmission resource (i.e. configuration of Tx-UE) for a SL HARQ process at Tx-UE.

receiving an acknowledgement or negative acknowledgement (ACK/NACK) sent from the second UE to the source transmitter, the ACK/NACK corresponding to the data packet [CATT: Sec. 2; p. 1 (case 1); after received HARQ NACK from Rx-UE, the Tx-UE should send HARQ NACK in Uu to request retransmission resource in SL; Sec. 2; p.2; Fig. 2 (case 2); Tx-UE receives SL resource allocation in Uu, then sends SCI and data in SL; after received and decoded data in SL, the Rx-UE should send HARQ feedback in Uu to gNB directly; meanwhile, the Rx-UE can also send HARQ feedback to the Tx-UE in SL or not, up to RAN1 design; Sec. 2; p. 3; Fig. 3 (case 3); after received and decoded data in SL, the Rx-UE sends HARQ feedback; both gNB and Tx-UE can monitor the HARQ feedback from Rx-UE]; and
Note:
If base station is construed as a “source transmitter”, then CATT’s Rx-UE in (case 3) transmits NACK to it (i.e. gNB) as well as Tx-UE (mapped to the claimed first UE).  CATT’s teaching also reads if a source transmitter is the claimed first UE (mapping CATT’s Tx-UE to the claimed first UE).  

transmitting the received data packet to the second UE in response to the first ACK/NACK being a NACK [CATT: second UE == Rx-UE; Sec. 2; p.2; Fig. 2 (case 2); Tx-UE receives SL resource allocation in Uu, then sends SCI and data in SL; after received and decoded data in SL, the Rx-UE should send HARQ feedback in Uu to gNB directly; meanwhile, the Rx-UE can also send HARQ feedback to the Tx-UE in SL or not, up to RAN1 design; Rx-UE must be in the same cell coverage as Tx-UE and can communicate with gNB in both UL and DL; Sec. 2; p. 3; Fig. 3 (case 3); after received and decoded data in SL, the Rx-UE sends HARQ feedback; both gNB and Tx-UE can monitor the HARQ feedback from Rx-UE; Sec. 2; p. 3-4; Fig. 4 (case 4); Rx-UE transmits HARQ feedback to Tx-UE in SL and Tx-UE schedules and transmits retransmission resource within the pre-allocated SL resources; it is possible for gNB to pre-allocate retransmission resource for a SL HARQ process when the initial transmission happen]. 

However, CATT does not teach the limitations: configuring the first UE as a NACK triggered relay … receiving a data packet sent directly to a second UE from a source transmitter (i.e. from a base station or the like and not from the claimed first UE as a source transmitter).

POSITA would have considered the teachings of Li for being in the same art area of V2X communications involving transmitter and receiver devices as those of CATT.

Li teaches:
configuring the first UE as a NACK triggered relay [Li: 0257; UE B is the selected/configured UE responsible for communication with gNB or RSU representing the group; UE B can be selected as the leading UE e.g. due to its better channel condition with gNB or RSU in the group; when UE B gets the feedback information 900 from UE A, it can retransmit the packet 102 when NACK is received from UE A].

receiving a data packet sent directly to a second UE from a source transmitter [Li: 0124; FIG. 3 shows an example, in which the same packet 102 is transmitted in multiple transmissions 101—here specifically beam transmissions 101—from a transmitting device 100 (which is here a gNB or Remote Switching Unit (RSU) and/or a UE e.g. located in a leading vehicle) to a receiving device 200 (which is here a UE located in a vehicle) or to a group of receiving devices 200 (multiple UEs); 0125; FIG. 3A shows an example, in which the same packet 102 is transmitted in multiple transmissions 101—here specifically beam transmissions 101—from a transmitting device 100 (which is here a UE e.g. located in a leading vehicle) to a receiving device 200 (which is here a UE located in a vehicle) or to a group of receiving devices 200 (multiple UEs)]. 

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of CATT and Li in order to support, for example, the increasing need for vehicle safety, traffic management, and different levels of assistance for automated driving [Li: 0003].

Regarding Claim 3 (Currently Amended),
wherein receiving and transmitting the data packet comprises receiving and transmitting the data packet based on the configuration information [Catt: Sec. 2; p. 3-4; Fig. 4 (case 4); Rx-UE transmits HARQ feedback to Tx-UE in SL and Tx-UE schedules and transmits retransmission resource within the pre-allocated SL resources; the difficulty of case 4 is the design of “pre-allocated resource”; since RAN1 agreed that “The gNB can also schedule re-transmission resource”, it is possible for gNB to pre-allocate retransmission resource for a SL HARQ process when the initial transmission happen]. 

Regarding Claim 5,
further comprising detecting a successful reception of the data packet by the second UE [CATT: Sec. 2; p. 3; both gNB and Rx-UE can monitor the HARQ feedback from Rx-UE; Sec. 1; the indication is in the form of HARQ ACK/NACK]. 
Note:
HARQ feedback is in the form of ACK/NACK.

Regarding Claim 6,
wherein detecting a successful reception of the data packet by the second UE comprises detecting an ACK message [CATT: Sec. 2; p. 3; both gNB and Rx-UE can monitor the HARQ feedback from Rx-UE; Sec. 1; the indication is in the form of HARQ ACK/NACK]. 
Note:
A successful reception is indicated by ACK and a failure by NACK.

Regarding Claim 7,
further comprising transmitting the detected successful reception message to the sender of the data packet [CATT: Sec. 2; p. 3; both gNB and Rx-UE can monitor the HARQ feedback from Rx-UE; Sec. 1; the indication is in the form of HARQ ACK/NACK]. 

Regarding Claim 8 (Currently Amended),
CATT teaches:
A method for wireless communications at a first user equipment (UE), comprising: 

receiving control information from a first device [Catt: Sec. 2; p. 1; the Tx-UE receives resource allocation from network node, e.g. gNB, in Uu, and then transmits SCI and data in SL; p. 2; one more optimization is Rx-UE monitoring scheduling signalling in Uu directly; Rx-UE must be in the same cell coverage as Tx-UE and can communicate with gNB in both UL and DL; Sec. 2; p. 3-4; Fig. 4 (case 4); Tx-UE schedules and transmits retransmission resource within the pre-allocated SL resources; since RAN1 agreed that “the gNB can also schedule re-transmission resource”, it is possible for gNB to pre-allocate retransmission resource for a SL HARQ process when the initial transmission happen]; 
Note:
A base station (e.g. gNB) pre-allocates retransmission resource.

identifying a failure to receive the data transmission directly from the first device on the identified resources; transmitting a negative acknowledgement (NACK) to the first device [CATT: p. 2; one more optimization is Rx-UE monitoring scheduling signalling in Uu directly; Rx-UE must be in the same cell coverage as Tx-UE and can communicate with gNB in both UL and DL; Sec. 2; p. 1 (case 1); after received HARQ NACK from Rx-UE, the Tx-UE should send HARQ NACK in Uu to request retransmission resource in SL; Sec. 2; p.2; Fig. 2 (case 2); Tx-UE receives SL resource allocation in Uu, then sends SCI and data in SL; after received and decoded data in SL, the Rx-UE should send HARQ feedback in Uu to gNB directly; meanwhile, the Rx-UE can also send HARQ feedback to the Tx-UE in SL or not, up to RAN1 design; Sec. 2; p. 3; Fig. 3 (case 3); after received and decoded data in SL, the Rx-UE sends HARQ feedback; both gNB and Tx-UE can monitor the HARQ feedback from Rx-UE]; and 
Note:
If base station is construed as a “source transmitter”, then CATT’s Rx-UE in (case 3) transmits NACK to it (i.e. gNB) as well as Tx-UE (mapped to the claimed first UE).  

receiving a retransmission of the data transmission from a second device in response to transmitting the NACK to the first device [CATT: second UE == Rx-UE; Sec. 2; p.2; Fig. 2 (case 2); Tx-UE receives SL resource allocation in Uu, then sends SCI and data in SL; after received and decoded data in SL, the Rx-UE should send HARQ feedback in Uu to gNB directly; meanwhile, the Rx-UE can also send HARQ feedback to the Tx-UE in SL or not, up to RAN1 design; Rx-UE must be in the same cell coverage as Tx-UE and can communicate with gNB in both UL and DL; Sec. 2; p. 3; Fig. 3 (case 3); after received and decoded data in SL, the Rx-UE sends HARQ feedback; both gNB and Tx-UE can monitor the HARQ feedback from Rx-UE; Sec. 2; p. 3-4; Fig. 4 (case 4); Rx-UE transmits HARQ feedback to Tx-UE in SL and Tx-UE schedules and transmits retransmission resource within the pre-allocated SL resources; it is possible for gNB to pre-allocate retransmission resource for a SL HARQ process when the initial transmission happen]. 
Note:
A negative feedback (i.e. NACK) results in retransmission.

However, CATT does not teach an identification of resources for receiving a data transmission directly from the first device.

POSITA would have considered the teachings of Li for being in the same art area of V2X communications involving transmitter and receiver devices as those of CATT.

Li teaches:
the control information including an identification of resources for receiving a data transmission directly from the first device [Li: : 0124; FIG. 3 shows an example, in which the same packet 102 is transmitted in multiple transmissions 101—here specifically beam transmissions 101—from a transmitting device 100 (which is here a gNB or Remote Switching Unit (RSU) and/or a UE e.g. located in a leading vehicle) to a receiving device 200 (which is here a UE located in a vehicle) or to a group of receiving devices 200 (multiple UEs); 0125; FIG. 3A shows an example, in which the same packet 102 is transmitted in multiple transmissions 101—here specifically beam transmissions 101—from a transmitting device 100 (which is here a UE e.g. located in a leading vehicle) to a receiving device 200 (which is here a UE located in a vehicle) or to a group of receiving devices 200 (multiple UEs)].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of CATT and Li in order to support, for example, the increasing need for vehicle safety, traffic management, and different levels of assistance for automated driving [Li: 0003].

Regarding Claim 9,
further comprising receiving configuration information [CATT: Sec. 2; p. 3-4; Fig. 4 (case 4); Rx-UE transmits HARQ feedback to Tx-UE in SL and Tx-UE schedules and transmits retransmission resource within the pre-allocated SL resources; it is possible for gNB to pre-allocate retransmission resource for a SL HARQ process when the initial transmission happen]. 

Regarding Claim 10,
wherein receiving the data transmission from the second device comprises receiving the data transmission based on the configuration information [CATT: Sec. 2; p. 3-4; Fig. 4 (case 4); Rx-UE transmits HARQ feedback to Tx-UE in SL and Tx-UE schedules and transmits retransmission resource within the pre-allocated SL resources; it is possible for gNB to pre-allocate retransmission resource for a SL HARQ process when the initial transmission happen]. 

Regarding Claim 11,
wherein the configuration information includes the reservation of resources for receiving the retransmission [CATT: Sec. 2; p. 3-4; Fig. 4 (case 4); Rx-UE transmits HARQ feedback to Tx-UE in SL and Tx-UE schedules and transmits retransmission resource within the pre-allocated SL resources; it is possible for gNB to pre-allocate retransmission resource for a SL HARQ process when the initial transmission happen]. 

Regarding Claim 17 (Currently Amended),
Apparatus for wireless communication, comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 

	receive configuration information [Catt: Sec. 2; p. 3-4; Fig. 4 (case 4); since RAN1 agreed that “the gNB can also schedule re-transmission resource”, it is possible for gNB to pre-allocate retransmission resource for a SL HARQ process when the initial transmission happen];
Note:
A base station (e.g. gNB) pre-allocates retransmission resource (i.e. configuration of Tx-UE) for a SL HARQ process at Tx-UE.

receive an acknowledgement or negative acknowledgement (ACK/NACK) sent from the second UE to the source transmitter, the ACK/NACK corresponding to the data packet [CATT: Sec. 2; p. 1 (case 1); after received HARQ NACK from Rx-UE, the Tx-UE should send HARQ NACK in Uu to request retransmission resource in SL; Sec. 2; p.2; Fig. 2 (case 2); Tx-UE receives SL resource allocation in Uu, then sends SCI and data in SL; after received and decoded data in SL, the Rx-UE should send HARQ feedback in Uu to gNB directly; meanwhile, the Rx-UE can also send HARQ feedback to the Tx-UE in SL or not, up to RAN1 design; Sec. 2; p. 3; Fig. 3 (case 3); after received and decoded data in SL, the Rx-UE sends HARQ feedback; both gNB and Tx-UE can monitor the HARQ feedback from Rx-UE]; and 
Note:
If base station is construed as a “source transmitter”, then CATT’s Rx-UE in (case 3) transmits NACK to it (i.e. gNB) as well as Tx-UE (mapped to the claimed first UE).  CATT’s teaching also reads if a source transmitter is the claimed first UE (mapping CATT’s Tx-UE to the claimed first UE).  

transmit the received data packet to the second UE in response to the first ACK/NACK being a NACK [CATT: second UE == Rx-UE; Sec. 2; p.2; Fig. 2 (case 2); Tx-UE receives SL resource allocation in Uu, then sends SCI and data in SL; after received and decoded data in SL, the Rx-UE should send HARQ feedback in Uu to gNB directly; meanwhile, the Rx-UE can also send HARQ feedback to the Tx-UE in SL or not, up to RAN1 design; Rx-UE must be in the same cell coverage as Tx-UE and can communicate with gNB in both UL and DL; Sec. 2; p. 3; Fig. 3 (case 3); after received and decoded data in SL, the Rx-UE sends HARQ feedback; both gNB and Tx-UE can monitor the HARQ feedback from Rx-UE; Sec. 2; p. 3-4; Fig. 4 (case 4); Rx-UE transmits HARQ feedback to Tx-UE in SL and Tx-UE schedules and transmits retransmission resource within the pre-allocated SL resources; it is possible for gNB to pre-allocate retransmission resource for a SL HARQ process when the initial transmission happen]. 

However, CATT does not teach … receiving a data packet sent directly to a second UE from a source transmitter (i.e. from a base station or the like and not from the claimed first UE as a source transmitter).

POSITA would have considered the teachings of Li for being in the same art area of V2X communications involving transmitter and receiver devices as those of CATT.

Li teaches:
receive a data packet sent directly to a second UE from a source transmitter [Li: 0124; FIG. 3 shows an example, in which the same packet 102 is transmitted in multiple transmissions 101—here specifically beam transmissions 101—from a transmitting device 100 (which is here a gNB or Remote Switching Unit (RSU) and/or a UE e.g. located in a leading vehicle) to a receiving device 200 (which is here a UE located in a vehicle) or to a group of receiving devices 200 (multiple UEs); 0125; FIG. 3A shows an example, in which the same packet 102 is transmitted in multiple transmissions 101—here specifically beam transmissions 101—from a transmitting device 100 (which is here a UE e.g. located in a leading vehicle) to a receiving device 200 (which is here a UE located in a vehicle) or to a group of receiving devices 200 (multiple UEs)]. 

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of CATT and Li in order to support, for example, the increasing need for vehicle safety, traffic management, and different levels of assistance for automated driving [Li: 0003].
Regarding Claim 19 (Previously Presented),
wherein the instructions stored in the memory and executable by the processor to further cause the apparatus to receive and transmit the data packet based on the configuration information [Catt: Sec. 2; p. 3-4; Fig. 4 (case 4); Rx-UE transmits HARQ feedback to Tx-UE in SL and Tx-UE schedules and transmits retransmission resource within the pre-allocated SL resources; the difficulty of case 4 is the design of “pre-allocated resource”; since RAN1 agreed that “The gNB can also schedule re-transmission resource”, it is possible for gNB to pre-allocate retransmission resource for a SL HARQ process when the initial transmission happen]. 

Regarding Claim 20 (Previously Presented),
wherein the instructions stored in the memory and executable by the processor to further cause the apparatus to identify the failure of the second UE to receive the data packet by detecting a negative acknowledgement (NAK) transmitted by the second UE [CATT: Sec. 2; p. 1; after received HARQ NACK from Rx-UE, the Tx-UE should send HARQ NACK in Uu to request retransmission resource in SL]. 

Regarding Claim 21 (Previously Presented),
wherein the instructions stored in the memory and executable by the processor to further cause the apparatus to detect a successful reception of the data packet by the second UE [CATT: Sec. 2; p. 3; both gNB and Rx-UE can monitor the HARQ feedback from Rx-UE; Sec. 1; the indication is in the form of HARQ ACK/NACK]. 
Note:
HARQ feedback is in the form of ACK/NACK.

Regarding Claim 22 (Previously Presented),
wherein the instructions stored in the memory and executable by the processor to further cause the apparatus to detecting a successful reception of the data packet by the second UE by detecting an ACK message [CATT: Sec. 2; p. 3; both gNB and Rx-UE can monitor the HARQ feedback from Rx-UE; Sec. 1; the indication is in the form of HARQ ACK/NACK]. 
Note:
A successful reception is indicated by ACK and a failure by NACK. 

Regarding Claim 23 (Previously Presented),
wherein the instructions stored in the memory and executable by the processor to further cause the apparatus to transmit the detected successful reception message to the sender of the data packet [CATT: Sec. 2; p. 3; both gNB and Rx-UE can monitor the HARQ feedback from Rx-UE; Sec. 1; the indication is in the form of HARQ ACK/NACK].

Response to Arguments
Applicant's arguments filed 9/8/22 have been fully considered but they are not persuasive. 

I.	Applicant argues regarding claim 1 on pages 5-6 of the Remarks section that CATT (based on mapping TX-UE to the first UE and RX-UE to the second UE) does not show a data transmission from the base station directly to the RX-UE (i.e. second UE); nor does it show the TX-UE transmitting a previously received data packet to the RX-UE responsive to the RX-UE sending a NACK related to a data packet directly to the source transmitter.  Similarly, CATT also does not work based on reversing the mapping (i.e. TX-UE to the second UE and RX-UE to the first UE).
Examiner’s Response:
Please see the Office Action above, where CATT-Li combination has been cited to teach this limitation.

II.	Applicant argues regarding claim 1 on page 6 of the Remarks section that CATT does not teach “receiving configuration information, configuring the first UE as a NACK triggered relay.”
Examiner’s Response:
Please see the Office Action above, where CATT-Li combination has been cited to teach this limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468